internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si - plr-116016-98 date date x a date year dear this letter responds to the date ruling_request submitted by you on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that on date of year a transferred the assets of a business to x in exchange for x’s stock a as x’s president represents that x intended to elect to be an s_corporation from inception a also represents that x’s accountant believed that x’s attorney had drafted and filed a form_2553 election by a small_business_corporation for x to be effective year and the attorney thought the accountant had drafted and filed a form_2553 meanwhile x and a had received assurances from both the attorney and accountant that the necessary documents had been executed and filed however a form_2553 was not filed for x sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may mr edward a zittel treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
